—In a proceeding pursuant to General Municipal Law § 50-e for leave to serve a late notice of claim, the petitioner appeals from an order of the Supreme Court, Westchester County (Nicolai, J.), entered August 18, 1994, which denied his application.
Ordered that the order is affirmed, with costs.
Based on the facts of this case, we conclude that the Supreme *534Court properly denied the petitioner’s application pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim. Mangano, P. J., Miller, Ritter and Pizzuto, JJ;, concur.